                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: 12/23/2019

              -against-
                                                                         19 Cr. 6-2 (AT)
WARREN BRYANT,
                                                                            ORDER
                          Defendant.
ANALISA TORRES, District Judge:

        On December 18, 2019, the Court ordered that Defendant Warren Bryant be transferred to
the Metropolitan Correction Center (MCC). ECF No. 92. On December 23, 2019, Richard
Signorelli, counsel for Defendant, informed the Court that the Defendant would prefer to remain
at the Valhalla facility, and requested that Defendant not be transferred to the MCC. ECF No.
107.

       Accordingly, it is hereby ORDERED that Defendant shall not be transferred to the MCC
and will remain at the Valhalla facility, pending sentencing.

       The Clerk of Court is directed to terminate the motion at ECF No. 107.

       SO ORDERED.

Dated: December 23, 2019
       New York, New York
